In a proceeding to stay arbitration, petitioner appeals *598from an order of the Supreme Court, Kings County, dated March 24, 1976, which, inter alia, denied the application. Order reversed, without costs or disbursements, and proceeding remitted to Special Term for a hearing in accordance herewith. Under the terms of the policy in question, contact with the hit-and-run vehicle is a condition precedent to arbitration. Under the conflicting proof presented, the issue of whether there was contact should be decided at a hearing, at which all of the relevant facts may be presented. Latham, Acting P. J., Damiani, Hawkins and O’Connor, JJ., concur.